Name: Commission Implementing Decision (EU) 2018/1037 of 20 July 2018 terminating the anti-dumping proceeding concerning imports of low carbon ferro-chrome originating in the People's Republic of China, Russian Federation and Turkey
 Type: Decision_IMPL
 Subject Matter: Europe;  Asia and Oceania;  iron, steel and other metal industries;  competition;  trade;  international trade
 Date Published: 2018-07-23

 23.7.2018 EN Official Journal of the European Union L 185/48 COMMISSION IMPLEMENTING DECISION (EU) 2018/1037 of 20 July 2018 terminating the anti-dumping proceeding concerning imports of low carbon ferro-chrome originating in the People's Republic of China, Russian Federation and Turkey THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE 1.1. Initiation (1) On 23 June 2017, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of low carbon ferro-chrome (LCFC) originating in the People's Republic of China (PRC), the Russian Federation (Russia) and Turkey (the countries concerned) on the basis of Article 5 of the basic Regulation. It published a Notice of Initiation in the Official Journal of the European Union (2) (the Notice of Initiation). (2) The Commission initiated the investigation following a complaint lodged on 10 May 2017 by the Association of European ferro-alloy producers (Euroalliages, or the complainant) on behalf of the sole Union producer of low carbon ferro-chrome in the Union, Elektrowerk Weisweiler GmbH. The complainant represents 100 % of the total Union production of LCFC. The complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. (3) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainant, the known exporting producers in the countries concerned and the Chinese, Russian, and Turkish authorities, known importers, and users, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. 1.2. Replies to the questionnaire (4) The Commission sent questionnaires to the sole Union producer of LCFC, to ten users, and eight importers that came forward after initiation. (5) The Commission received replies from one Turkish producer, the sole Union producer, and from four users of LCFC. None of the eight importers replied to the questionnaire. 1.3. Verification visits (6) The Commission sought and verified all the information deemed necessary for a determination of dumping, resulting injury and Union interest. Verification visits pursuant to Article 16 of the basic Regulation were carried out at the premises of the following companies.  Union producers  Elektrowerk Weisweiler GmbH  EWW, Germany and its related company Afarak Trading Limited  ATL, Malta  Users  Aperam Sourcing SCA, Luxembourg  Salzgitter AG, Germany  VDM Metals International GmbH, Germany  Exporting producer in Turkey  Eti Elektrometalurji A.Ã., Antalya, Turkey 1.4. Investigation period and period considered (7) The investigation of dumping and injury covered the period from 1 April 2016 to 31 March 2017 (the investigation period or IP). The examination of trends relevant for the assessment of injury covered the period from 1 January 2014 to the end of the investigation period (the period considered). 1.5. Non imposition of provisional measures (8) Due to lack of clarity on the product scope, the Commission decided not to impose provisional measures, but to continue the investigation. On 23 March 2018, all interested parties received an information document setting out the reasons for the non-imposition of provisional measures. Several interested parties submitted written comments. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (9) By email of 22 May 2018, the complainant informed the Commission that wished to withdraw its complaint. (10) In accordance with Article 9(1) of the basic Regulation, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (11) The complainant is the sole producer of LCFC in the Union and no other party has come forward to oppose any potential imposition of anti-dumping measures. Since the investigation had otherwise not brought to light any considerations showing that termination would not be in the Union's interest, it was considered that the present proceeding should be terminated. (12) In light of the withdrawal of the complaint by the Union industry and the proposed termination of the proceeding without imposition of measures, the Commission did not consider it necessary to analyse the comments received from interested parties regarding the initiation of the investigation and regarding the preliminary findings spelled out in the information document mentioned in recital (8). 3. DISCLOSURE AND CONCLUSION (13) Interested parties were informed about the Commission's intention to terminate the proceeding and were given an opportunity to comment. However, the Commission received no comments which would justify that such termination would not be in the Union interest. (14) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of ferro-chromium, containing by weight more than 0,05 % but not more than 0,5 % of carbon originating in the PRC, Russia and Turkey, should be terminated without the imposition of measures. (15) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of ferro-chromium, containing by weight more than 0,05 % but not more than 0,5 % of carbon originating in the PRC, Russia and Turkey, currently falling under CN code 7202 49 50, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Notice of initiation of an anti-dumping proceeding concerning imports of Low Carbon Ferro-Chrome originating in the People's Republic of China, Russia and Turkey (OJ C 200, 23.6.2017, p. 17).